Citation Nr: 1727027	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-021 93	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 11, 2017, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1957 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia, which, in pertinent part, continued the Veteran's noncompensable (0 percent) evaluation for his service-connected bilateral hearing loss.  

In an April 2017 rating decision, the RO granted an increased 10 percent rating for the bilateral hearing loss, effective April 11, 2017, the date of the most recent VA audiological evaluation.  However, because this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher rating for his bilateral hearing loss remains pending, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Additionally, the Board notes that, in his January 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing).  The hearing was scheduled for July 6, 2017; however, the Veteran cancelled his hearing request.  See 38 C.F.R. § 20.704(e) (2016).  See also June 2017 Correspondence from the Veteran (reflecting his desire to cancel his scheduled hearing).



FINDING OF FACT

Throughout the entire appellate period, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 55 dB in the right ear, at its highest, and 59 dB in the left ear, at its highest, with speech discrimination scores of 76 percent in the right ear, at its lowest, and 88 percent in the left ear, at its lowest.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2017, the criteria are met for a rating of 10 percent, but not higher, for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  From April 11, 2017 forward, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016).  


If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's service-connected bilateral hearing loss is assigned a noncompensable rating prior to April 11, 2017, and a 10 percent rating from April 11, 2017 forward, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  


Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.


Turning to the evidence of record, the January 2011 VA audiological evaluation shows a puretone threshold average of 33.75 decibels (dB) in the right ear and 38.75 dB in the left ear.  See April 2010 QTC Examination Report (reflecting puretone thresholds of 15 dB at 1000 Hertz, 10 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the right ear; and 10 dB at 1000 Hertz, 10 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 94 percent bilaterally.

A January 2013 audiogram from Professional Hearing Services shows a puretone threshold average of 55 decibels (dB) in the right ear and 45 dB in the left ear.  See January 2013 Audiogram from K.H., M.D. (reflecting puretone thresholds of 25 dB at 1000 Hertz, 25 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 100 dB at 4000 Hertz in the right ear; and 15 dB at 1000 Hertz, 15 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the left ear).  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  Speech discrimination scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6).  See January 2013 Audiogram from K.H., M.D.  Because 38 C.F.R. § 4.85 requires that audiometric testing be performed using a specific controlled speech discrimination test, the Maryland CNC, as discussed above, the speech recognition scores contained in the January 2013 VA audiology report cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

Finally, the April 2017 VA audiological examination reflects a puretone threshold average of 51.25 decibels (dB) in the right ear and 58.75 dB in the left ear.  See April 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (reflecting puretone thresholds of 30 dB at 1000 Hertz, 25 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the right ear; and 30 dB at 1000 Hertz, 35 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 100 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 76 percent in the right ear and 88 percent in the left ear.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 55 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 76 percent (the lowest of record) yields a numeric designation of IV.  With respect to the left ear, the point where a puretone threshold average of 59 dB (the highest of record) intersects with a speech discrimination score of 88 percent (the lowest of record) yields a numeric designation of III.  The point where designations IV and III (as derived from Table VI) intersect on Table VII yields a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

The Board also notes that, even if the January 2013 speech recognition scores were considered in the evaluation of the Veteran's bilateral hearing loss, which, as discussed, they cannot be, application of the rating schedule, and specifically of Tables VI and VII, would not yield a higher rating.  Rather, substituting the speech recognition scores of 80 percent in the right ear and 76 percent in the left ear in the above application results in numeric designations of IV on the right and V and the left.  The point where designations V and IV (as derived from Table VI) intersect on Table VII yields the same 10 percent evaluation under DC 6100.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has reported difficulty engaging in conversation and discerning language in the presence of ambient noise.  See, e.g., April 2010 QTC Examination Report (noting the Veteran's report that he "is unable to converse in a large gathering/high ambient noise levels and he is always asking his wife and associates to repeat, especially during TV or movies").   Additionally, the Veteran reported difficulty understanding conversational tones and hearing the television.  See, e.g., April 2017 Hearing Loss and Tinnitus DBQ (reflecting the Veteran's report that he "frequently misses important questions/statements from his spouse and friends" and that he "cannot hear TV conversations").  

Nevertheless, these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The functional impairment he has described does not establish entitlement to a rating higher than the 10 percent rating herein assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  

Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a rating in excess of 10 percent at any point during the appellate period, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  See July 2017 Appellate Brief (asserting that "[i]t is contended by and on behalf of the [V]eteran that the current symptomatology of this issue on appeal warrants a higher evaluation than the schedule for rating disabilities allow").  See also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  See, too, 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  

These criteria have been broken up into two elements: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; and (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009); Yancy v. McDonald, 27 Vet. App. 484 (2016).  If both elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b).  If either element is not satisfied, then referral is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016); see also Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted"); 

A comparison of the Veteran's bilateral hearing loss disability with the schedular criteria shows that the rating criteria are adequate to capture its severity and symptomatology.  The Veteran's bilateral hearing loss and associated functional impairment, including difficulty hearing and communicating with others, are reasonably described by 38 C.F.R. § 4.85, DC 6100 and 38 C.F.R. § 4.86.  In this regard, the "rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  Accordingly, the Veteran's difficulties with hearing and communicating in various contexts are contemplated by the rating criteria.  See id.

Thus, in light of the foregoing, the Board finds that neither the Veteran's hearing loss symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Consequently, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

In sum, resolving all doubt in favor of the Veteran, the Board finds that, for the appellate period prior to April 11, 2017, the criteria for a schedular rating of 10 percent for the Veteran's service-connected bilateral hearing loss have been met.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the evidence reflects that Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating in excess of 10 percent at any point during the pendency of this claim.  

Accordingly, for the entire appellate period, the preponderance of the evidence weighs against entitlement to a rating in excess of the 10 percent rating already assigned.  See id.  

ORDER

An evaluation of 10 percent, and no higher, for bilateral hearing loss prior to April 11, 2017, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An evaluation in excess of 10 percent for bilateral hearing loss from April 11, 2017 forward is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


